Citation Nr: 9914082	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-02 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent 
prior to March 22, 1996, for postoperative derangement of the 
right knee with traumatic arthritis.

2.  Entitlement to an evaluation greater than 20 percent from 
May 1, 1996, to June 3, 1998, for postoperative derangement 
of the right knee with traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from June 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied an evaluation greater than 10 percent 
for postoperative derangement of the right knee with 
traumatic arthritis.  An April 1996 RO decision granted a 100 
percent temporary total evaluation from March 22, 1996, until 
May 1, 1996, for postoperative derangement of the right knee 
with traumatic arthritis.  A December 1998 RO decision 
granted a 20 percent evaluation from May 1, 1996, a 100 
percent evaluation from June 3, 1998, and a 30 percent 
evaluation from August 1, 1999, for postoperative derangement 
of the right knee, status post total knee replacement.  Since 
the veteran has a 100 percent evaluation assigned until 
August 1, 1999, this decision only addresses the two issues 
set forth on the first page.

The veteran perfected an appeal from the July 1994 rating 
decision with respect to an increased evaluation for a 
service-connected left knee disability.  In June 1996 he 
submitted a signed written statement indicating that he was 
not appealing the rating of his left knee condition.  
Therefore, the Board concludes that the veteran withdrew his 
appeal of the July 1994 decision with respect to his service-
connected left knee disability.  38 C.F.R. § 20.204 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  Prior to March 22, 1996, the veteran's service-connected 
right knee disability was manifested by removal of the 
semilunar cartilage and arthritis without loss of motion and 
no more than slight instability.

3.  From May 1, 1996, to June 3, 1998, the veteran's service-
connected right knee disability was manifested by removal of 
the semilunar cartilage and arthritis with range of motion 
from 15 to 120 degrees and severe instability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for right knee 
impairment analogous to instability prior to March 22, 1996, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
5257 (1998).

2.  The criteria for an evaluation greater that 10 percent 
for right knee impairment analogous to removal of the 
semilunar cartilage with arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5010, 5259, 5263, 
5261 (1998); VAOPGCPREC 9-98.

3.  The criteria for a 30 percent evaluation for right knee 
impairment analogous to instability for the period from May 
1, 1996, to June 3, 1998, have been met.  38 U.S.C.A. 
§§ 1155, 5108; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 5257.  

4.  The criteria for an evaluation greater than 20 percent 
for removal of semilunar cartilage with arthritis and 
limitation of motion from May 1, 1996, to June 3, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 
5010, 5259, 5260, 5.261; VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The record reflects that the veteran has been afforded VA 
examinations and treatment records have been obtained.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practical, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Prior to March 22, 1996.

An April 1994 VA outpatient treatment record reflects that on 
examination the veteran had full range of motion of the right 
knee with crepitus.  There was tenderness at the knee joint 
line.  X-rays revealed tricompartment degenerative joint 
disease.

The report of a June 1994 VA examination reflects that the 
veteran complained of pain in both knees.  Range of motion of 
the right knee was completely normal.  There was no swelling 
or deformity.  There was no subluxation.  X-rays showed mild 
degenerative arthritic changes and the diagnoses included 
degenerative arthritis of the knee.  

Statements were submitted from the veteran's spouse and three 
acquaintances relating the veteran's daily complaints with 
respect to his knees and limitations that he reported that 
his knees placed on him.

In March 1996 the veteran underwent surgery on the right 
knee.  The private medical report relating to this procedure 
reflects that on examination the anterior cruciate ligament 
was gone.  The posterior cruciate ligament was normal, but 
somewhat atrophic.  

The veteran's right knee disability, prior to March 22, 1996, 
was rated under the provisions of Diagnostic Code 5259 of the 
Rating Schedule.  Diagnostic Code 5259 provides that for 
removal of the semilunar cartilage that is symptomatic a 
10 percent evaluation will be assigned.  VAOPGCPREC 9-98 
provides that Diagnostic Code 5259 requires consideration of 
§§ 4.40 and 4.45 because removal of the semilunar cartilage 
may result in complications producing loss of motion.  
Diagnostic Code 5257 of the Rating Schedule provides that for 
slight other impairment of the knee with recurrent 
subluxation or lateral instability a 10 percent evaluation is 
warranted.  For moderate other impairment of the knee with 
recurrent subluxation or lateral instability, a 20 percent 
evaluation is warranted.

While instability was not shown on VA examinations, with 
consideration of the complaints reported by the veteran and 
the March 1996 surgical procedure revealing that the anterior 
cruciate ligament was gone, the Board believes that the 
evidence is in equipoise with respect to whether or not the 
symptoms associated with the veteran's service-connected 
right knee disability more nearly approximate the criteria 
for a 10 percent evaluation under Diagnostic Code 5257 prior 
to March 22, 1996.  In resolving all doubt in the veteran's 
behalf, the symptoms more nearly approximate slight 
instability and a separate 10 percent evaluation may be 
assigned under Diagnostic Code 5257.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.7.  However, with consideration of the 
competent medical evidence that repeatedly found prior to 
March 22, 1996, that there was no instability of the right 
knee, a preponderance of the evidence is against a finding 
that more than slight impairment analogous to instability 
existed.  Therefore, the preponderance of the evidence is 
against an evaluation greater than the 10 percent assigned 
under Diagnostic Code 5257.

In addition to the foregoing, the disabling factors under 
38 C.F.R. §§ 4.40, 4.45, 4.59 have been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted previously 
the veteran has been assigned a separate rating of 10 percent 
under Diagnostic Code 5259.  However, even with consideration 
that he has arthritis that has been service connected as a 
complication of the removal of the semilunar cartilage, the 
competent medical evidence reflects that prior to March 22, 
1996, the veteran continued to have full range of motion of 
the right knee.  There is no competent medical evidence 
indicating that he experienced other than full range of 
motion of the right knee.  Therefore, a preponderance of the 
evidence is against an evaluation greater than 10 percent 
under Diagnostic Codes 5010, 5259, 5260, and 5261.  

From May 1, 1996, to June 3, 1998.

The report of a July 1996 VA examination reflects that on 
that day the veteran reported that he had been given Motrin 
and his knees were not hurting.  On examination there was no 
subluxation or lateral instability and range of motion of the 
right knee was from 0 to 140 degrees with no evidence of pain 
on motion.  The diagnosis was bilateral knee pain with 
bilateral full range of motion of the knees with X-rays 
unchanged since 1994.  

The report of a January 1998 VA examination reflects that the 
veteran complained of bilateral knee pain that was constant.  
He complained that the right knee locked up about once a 
month in the straight position and he complained of 
instability of the right knee about 3 to 4 times a day.  
Range of motion of the right knee was from 0 to 90 degrees 
with crepitus and pain.  There was edema of the right knee.  
There was instability with slippage of one-half inch.  X-rays 
revealed degenerative osteoarthritis with joint space 
narrowing.  The diagnosis was degenerative joint disease 
bilaterally.

A June 1998 VA hospital discharge summary reflects that on 
admission range of motion of the right knee was from 15 to 
110 degrees.  There was no varus or valgus instability.  The 
reason for the hospitalization was total right knee 
replacement.  

Diagnostic Code 5257 provides that where there is severe 
impairment of the knee with recurrent subluxation or lateral 
instability, a 30 percent evaluation is warranted.  
Diagnostic Code 5260 provides that flexion limited to 60 
degrees warrants a noncompensable evaluation.  Diagnostic 
Code 5261 provides that extension of the knee limited to 15 
degrees warrants a 20 percent evaluation.  Diagnostic Code 
5010 provides that traumatic arthritis will be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.

With consideration of the veteran's reports of locking and 
instability on a daily basis and competent medical evidence 
reflecting that there was one-half inch of instability, the 
Board concludes that in weighing this with competent medical 
evidence reflecting that there was no instability, that the 
evidence is in equipoise with respect to whether or not the 
veteran experienced instability of the right knee.  In 
considering the absence of the anterior cruciate ligament 
previously noted, the veteran's complaints, and the medical 
findings regarding instability, the Board concludes that for 
the period from May 1, 1996, to June 3, 1998, the veteran had 
instability of the right knee of a severe nature.  
Accordingly, a separate 30 percent evaluation under 
Diagnostic Code 5257 for severe instability of the right knee 
is warranted during this period.

The competent medical evidence reflects that range of motion 
of the veteran's right knee from May 1, 1996, to June 3, 
1998, was recorded as full, or in the alternative as limited 
in flexion to 90 degrees and limited in extension to 15 
degrees.  Extension limited to 15 degrees warrants a 20 
percent evaluation.  Flexion limited to 90 degrees does not 
warrant a compensable evaluation.  Therefore, a preponderance 
of the evidence is against an evaluation greater than the 
separate 20 percent that has already been assigned for the 
period from May 1, 1996, to June 3, 1998.  In reaching this 
conclusion, the Board has considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca.  However, even 
with the reported pain there is no competent medical evidence 
indicating that the veteran's range of motion of the right 
knee was less than that indicated.  Therefore, a greater 
evaluation is not warranted.


ORDER

An increased evaluation of 10 percent for impairment 
analogous to instability of the right knee for the period 
prior to March 22, 1996, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

An evaluation greater than 10 percent for impairment 
analogous to removal of semilunar cartilage and arthritis for 
the period prior to March 22, 1996, is denied.

An increased evaluation of 30 percent for impairment 
analogous to instability of the right knee for the period 
from May 1, 1996, to June 3, 1998, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

An evaluation greater than 20 percent for impairment 
analogous to removal of semilunar cartilage with arthritis 
and limitation of motion for the period from May 1, 1996, to 
June 3, 1998, is denied.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 


